— Order unanimously modified by deleting therefrom the fourth ordering paragraph thereof and, as modified, affirmed, without costs. Memorandum: We find no abuse of discretion in Special Term’s decision to *992grant claimant leave to file a late notice of claim where the application was only 15 days late. However, Special Term erred in ruling upon the need for prior written notice of the defect as a condition precedent to maintenance of the lawsuit. The sole issue before the court was whether a late notice of claim should be allowed. (Appeal from order of Supreme Court, Monroe County, Provenzano, J. — late notice of claim.) Present —• Dillon, P. J., Doerr, Denman, O’Donnell and Moule, JJ.